260 Ga. 164 (1990)
393 S.E.2d 447
THOMPSON
v.
SCOTT.
S90G0309.
Supreme Court of Georgia.
Decided April 25, 1990.
Reconsideration Denied May 17, 1990.
*165 Hylton B. Dupree, Jr., Mark A. Johnson, for appellant.
Stevens & Gerson, Ronald S. Stevens, Ervin H. Gerson, for appellee.
PER CURIAM.
We granted certiorari in this case, Scott v. Thompson, 193 Ga. App. 487 (388 SE2d 371) (1989), to consider whether the Court of Appeals correctly held that the trial court should not have granted defendants a new trial on the principal amount of the notes in dispute, but should have granted a new trial only on capital gains, interest, and attorney fees. Having considered the record and arguments, we affirm the judgment of the Court of Appeals.
Judgment affirmed. Smith, P.J., Weltner, Bell, Hunt, Fletcher, JJ., Judge John H. Ruffin, Jr., and Judge Thomas Day Wilcox, Jr., concur; Benham, J., not participating. Clarke, C. J., disqualified.